    Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 1 of 11



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
In re: Ranbaxy Generic Drug        )
Application Antitrust Litigation,  )        MDL No. 19-md-02878-NMG
                                   )
This Document Relates To:          )
                                   )
United Food and Commercial Workers )
Health and Welfare Fund of         )
Northeastern Pennsylvania v.       )
Ranbaxy Inc., et al.,              )
No. 19-cv-10356 (D. Mass)          )
                                   )
Louisiana Health Services and      )
Indemnity Company d/b/a Blue Cross )
and Blue Shield of Louisiana,      )
et al. v. Ranbaxy Inc., et al.,    )
No. 19-cv-10274 (D. Mass)          )
                                   )
___________________________________)


                         MEMORANDUM & ORDER

GORTON, J.

    This multi-district litigation involves five actions which

were centralized in this Court and divided into two putative

classes against Ranbaxy Inc. and Sun Pharmaceutical Industries

Limited (collectively, “Ranbaxy” or “defendants”) for allegedly

causing the delayed market entry of three generic drugs (Diovan,

Valcyte and Nexium).



                                - 1 -
     Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 2 of 11



     Direct purchaser plaintiffs (“DPPs”), such as wholesalers,

purchased brand name and generic drugs directly from drug

manufacturers.    End-payor plaintiffs (“EPPs”), such as consumers

and third-party payors, purchased brand name and generic drugs

at the end of the distribution chain from retailers and other

financial intermediaries.     The DPPs and EPPs separately bring

claims for violations of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), federal and state antitrust law and

state consumer protection law.

     Pending before the Court is the motion of Ranbaxy to

dismiss Counts Six, Seven and Eight of the Consolidated Amended

Complaint of the EPPs insofar as those counts allege violation

of the state consumer protection statutes of California, West

Virginia and Maine.

I.   Background

     Both the Court and the parties are well acquainted with the

facts, which are described in detail in Magistrate Judge Page

Kelley’s Report and Recommendation on Ranbaxy’s motion to

dismiss the complaint of plaintiffs Meijer, Inc. and Meijer

Distribution, Inc. in the original action in this Court prior to

centralization. See Meijer, Inc. v. Ranbaxy, Inc., No.1:15-cv-

                                 - 2 -
      Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 3 of 11



11828-NMG (D. Mass. Sept. 7, 2016).        For purposes of

completeness, however, the Court provides the following

abbreviated summary of the background relevant to the pending

motion.

      On November 27, 2019, this Court dismissed without

prejudice the EPPs’ consumer protection claims under the laws of

California, West Virginia and Maine for failure to plead

compliance with the notice and demand requirements of the

respective state statutes.      With the Court’s permission, the

EPPs amended their consolidated complaint but Ranbaxy once again

moves to dismiss each amended claim.

II.   Motions to Dismiss

      A.   Legal Standard

      To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court

                                  - 3 -
    Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 4 of 11



of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228

F.3d 1127 (1st Cir. 2000).

    Furthermore, the Court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Langadinos v. Am. Airlines, Inc., 199

F.3d 68, 69 (1st Cir. 2000).    If the facts in the complaint are

sufficient to state a cause of action, a motion to dismiss the

complaint must be denied. See Nollet, 83 F. Supp. 2d at 208.

    Although a court must accept as true all the factual

allegations in a complaint, that doctrine is not applicable to

legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

Threadbare recitals of legal elements which are supported by

mere conclusory statements do not suffice to state a cause of

action. Id.   Accordingly, a complaint does not state a claim of

relief where the well-pled facts fail to warrant an inference of

any more than the mere possibility of misconduct. Id. at 1950.

    B.   Application

    Ranbaxy moves to dismiss Counts Six, Seven and Eight of the

EPPs’ Consolidated Amended Complaint insofar as those counts

allege violation of the state consumer protection statutes of

California, West Virginia and Maine.     Ranbaxy submits that the

                                - 4 -
    Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 5 of 11



EPPs fail to allege compliance with the procedural notice and

demand requirements of those acts.          The EPPs respond that the

procedural requirements are satisfied because Ranbaxy had actual

notice of the EPPs’ claims and written demands would have been

futile.

            1.     California

    The California consumer protection statute requires that 30

days prior to commencement of an action for damages for a

consumer protection violation, a consumer “[n]otify the person

alleged to have employed or committed” unlawful practices and

“[d]emand that the person correct, repair, replace, or otherwise

rectify” the unlawful goods or services. Cal. Civ. Code

§ 1782(a).       Such notice must be in writing and sent by certified

mail. Id.    The sole statutory exception applies to actions for

injunctive relief. Id. § 1782(d).          Such actions may be commenced

without compliance with Subdivision (a) and may be amended 30

days thereafter to include a claim for damages. Id.

    The procedural requirements of Section 1782(a) are not

jurisdictional. Cattie v. Wal-Mart Stores, Inc., 504 F. Supp. 2d

939, 949 (S.D. Cal. 2007).       Compliance is, however, “necessary

to state a claim.” Id. (citing Outboard Marine Corp. v. Superior

                                   - 5 -
    Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 6 of 11



Court, 52 Cal. App. 3d 30, 40-41 (1975)).      The legislative

intent in enacting Section 1782(a) reflects goals beyond mere

notice and include the imposition of time constraints upon a

manufacturer’s opportunity to take corrective action as well as

the facilitation of settlement prior to litigation. See Outboard

Marine Corp., 52 Cal. App. 3d. at 40-41.      California courts have

consistently held that such goals can be accomplished only by

literal application of the notice and demand requirements. Davis

v. Chase Bank U.S.A., N.A., 650 F. Supp. 2d 1073, 1088-89 (C.D.

Cal. 2009).   Anything short of compliance is insufficient, even

upon a showing that the defendant had actual notice as a result

of similar litigation between the parties and the likelihood of

settlement is virtually nonexistent. Id.

    The EPPs were provided an opportunity to amend their

consolidated complaint to allege compliance with the procedural

requirements of Section 1782(a).     The Consolidated Amended

Complaint fails to accomplish that goal.      Accordingly, the

California consumer protection claims of the EPPs will be

dismissed, this time with prejudice.




                                - 6 -
    Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 7 of 11



           2.   West Virginia

    The West Virginia consumer protection statute, like that of

California, contains mandatory compliance language.       It provides

that no claim may be brought until the plaintiff

    has informed the seller or lessor in writing and by
    certified mail . . . of the alleged violation and
    provided . . . twenty days from receipt of the notice
    of violation but ten days in the case a cause of
    action has already been filed to make a cure
    offer . . .

W. Va. Code. § 46A-6-106(c).    There is admittedly a dearth of

caselaw interpreting that provision.     The little that does

exist, however, favors the California approach requiring strict

application of the notice requirement absent statutorily

prescribed excuses. See McCoy v. South Energy Homes, Inc., No.

1:09-cv-1271, 2012 WL 1409533, *12 (S.D.W. Va. Apr. 23, 2012)

(“Plaintiffs' argument that they are excused from providing

notice to the seller because it would be impossible to do so

fares no better. The statute does not create such an exception .

. . .”).

    The EPPs’ respond that the Court should simply apply a

“liberal construction” to the West Virginia statute because it

is “remedial” in nature and intended to protect consumers from



                                - 7 -
    Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 8 of 11



unfair and deceptive business practices.      The remedial nature of

the statute does not, however, excuse one who seeks to bring a

consumer protection claim from complying with the procedural

requirements of providing written notice.      Consequently, the

EPPs’ West Virginia consumer protection claims will be

dismissed, also with prejudice.

         3.    Maine

    The consumer protection statute of Maine similarly employs

mandatory language requiring pre-suit notice and demand.

Maine’s Unfair Trade Practices Act (“the MUTPA”) provides that

    [a]t least 30 days prior to the filing of an action
    for damages, a written demand for relief, identifying
    the claimant and reasonably describing the unfair and
    deceptive act or practice relied upon and the injuries
    suffered, must be mailed or delivered to any
    prospective respondent at the respondent's last known
    address.

5 Me. Rev. Stat. § 213(1-A).    The only statutory exception

applies to counterclaims and cross claims. Id.

    The case law interpreting the MUTPA is, as the parties

describe, even more “sparse” than that interpreting its West

Virginia counterpart.   Unlike the West Virginia precedent,

however, the limited case law interpreting the MUTPA is

virtually uniform in allowing claims to proceed despite lack of

                                - 8 -
    Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 9 of 11



pre-suit notice and demand.    The Maine Supreme Judicial Court

has plainly held that failure to comply with the MUTPA’s pre-

suit notice and demand requirement does not require dismissal.

Oceanside at Pine Point Condominium Owners Ass’n v. Peachtree

Doors, Inc., 659 A.2d 267, 268 (Me. 1995) (“Oceanside”).

    In Oceanside, the Court considered a dispute between a

condo association and a window manufacturer in which summary

judgment was entered in favor of defendants on plaintiffs’ MUTPA

claim for failure to comply with Section 213(1-A). Id.

Plaintiff insisted that the notice requirement was effectively

met because the contractor that installed the allegedly

defective windows sent to defendants a letter regarding the

defect before plaintiff filed its lawsuit. Id. at 272.        The

Court held that the contractor’s letter did not satisfy Section

213(1-A) because it was not written by the plaintiff, did not

identify the allegedly unfair and deceptive conduct and did not

make a demand for monetary relief. Id. at 273.       The appellate

Court nevertheless concluded that

    [i]n the absence of explicit terms regarding noncompliance
    . . . the notice requirements of section 213(1–A) are not
    jurisdictional and do not operate in this case to preclude
    the plaintiffs from maintaining their UTPA claim against
    [defendant].


                                - 9 -
      Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 10 of 11



Id.

      Ranbaxy dismisses Oceanside as merely holding that Section

213(1-A) is not jurisdictional.       That interpretation is,

however, undermined by the clear language of the Maine Supreme

Judicial Court reaffirming Oceanside in Kilroy v. Northeast

Sunspaces, Inc., 930 A.2d 1060, 1064 (Me. 2007).          In Kilroy, the

Court considered “the question of the appropriate remedy when .

. . the notice requirement of section 213(1-A) is not met.” Id.

After reiterating that dismissal of the MUTPA claim was not

required, the Court explained that the failure of a plaintiff to

comply with Section 213(1-A) may have consequences other than

dismissal, such as being factored into consideration in

determining whether to award attorney’s fees. Id.          See also In

re New Motor Vehicles Canadian Exp. Antitrust Litig., 350 F.

Supp. 2d 160, 186 (D. Me. 2004) (“[F]ailure to comply with the

express terms of [the MUTPA’s] notice requirement does not bar

[plaintiff’s] Maine consumer protection claim.”).


      Oceanside and Kilroy compel the conclusion that the failure

to comply with Section 213(1-A) does not require dismissal of

the EPPs’ MUTPA claims.      Accordingly, Ranbaxy’s motion to




                                  - 10 -
    Case 1:19-md-02878-NMG Document 212 Filed 05/08/20 Page 11 of 11



dismiss the Maine consumer protection claims of the EPPs will be

denied.


                                 ORDER

    For the forgoing reasons, the motion of defendants Ranbaxy,

Inc. and Sun Pharmaceutical Industries, Ltd. to dismiss Counts

Six, Seven and Eight of the Consolidated Amended Complaint of

the End-Payor Plaintiffs (Docket No. 181) is, with respect to

the alleged violation of the state consumer protection laws of

Maine, DENIED, but is otherwise ALLOWED.       Those counts, with

respect to the alleged violation of the state consumer

protection laws of California and West Virginia, are DISMISSED

with prejudice.




So ordered.



                                      /s/ Nathaniel M. Gorton
                                      Nathaniel M. Gorton
                                      United States District Judge

Dated May 8, 2020




                                - 11 -
